Citation Nr: 9907673	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from February 1972 to 
September 1973.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions in 
October 1994 and June 1995 by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In a March 1998 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for PTSD.  The 
Board remanded that issue as well as the increased rating for 
malaria issue for further development. 


REMAND

A.  PTSD.

The veteran seeks service connection for post-traumatic 
stress disorder.  He has identified as stressors events that 
include (1) being subject to enemy fire in January 1973, 
during which the veteran recently indicated that he received 
a minor leg injury, and (2) the injury of two friends 
identified as Sergeant Hicks and Sergeant Lowe by enemy fire 
during the first week of November 1972.  

In February 1997, in response to a request for verification 
of the veteran's claimed stressors, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
without more specific information concerning the incidents, 
USASCRUR would be unable to confirm the claimed stressors. 
USASCRUR suggested that additional information regarding 
specific dates, type and location of incident, full names of 
causalities, and unit designation would increase the chances 
of a successful search.  Further, USASCRUR also indicated 
that morning reports could be used to verify daily personnel 
actions such as wounded in action and that the RO could 
obtain such reports for any particular three month period by 
contacting the Director, National Personnel Records Center 
(NPRC).  

In an April 8, 1998, letter, to the veteran (with copy to the 
veteran's attorney), the RO relayed the types of information 
which USASCRUR has suggested might be helpful.  In a May 29, 
1998, letter, the veteran's attorney set forth certain 
information which he had obtained from the veteran in 
response to the RO's April 8, 1998, letter.  However, the RO 
has apparently determined that the additional information was 
not sufficient to warrant another request to USASCRUR.  The 
Board notes that the May 29, 1998, letter from the veteran's 
attorney appears to set forth certain specific information.  
While that information may prove to be inadequate to allow 
for a successful search, the Board is of the opinion that the 
information must be forwarded to USASCRUR for a proper 
search.  Moreover, the Board's March 1998 remand specifically 
directed the RO to forward any additional details furnished 
by the veteran to USASCRUR and to request verification.  Such 
a direction in the Board's remand confers on the veteran, as 
a matter of law, the right to compliance with the remand 
order.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

Further, the claims file does not reflect that the RO has 
attempted to obtain morning reports for the periods in 
question as suggested by USASCRUR.  Such action is also 
necessary.

B.  Malaria.

The Board's March 1998 remand also directed that the veteran 
be scheduled for a VA examination to ascertain whether he 
suffers from residuals of malaria.  It appears that an 
examination was scheduled, but evidence in the claims file is 
to the effect that the veteran failed to appear.  The 
veteran's representative claims that he was not copied with 
notice of the examination and that he would be have been able 
to assist the veteran in reporting for the examination.  
While the record shows that notice of the examination was 
mailed to the veteran at his last known address of record, 
there is no indication that the veteran's attorney was also 
provided notice of the examination.  Under the circumstances 
(where it appears that the veteran's attorney has been active 
in obtaining information from the veteran with regard to his 
PTSD claim), the Board believes that action should be taken 
to schedule another examination with notice to the veteran 
and to his attorney.  

Accordingly, this case is REMANDED for the following actions:

1.  All VA medical records (not already 
of record) documenting treatment for 
malaria and/or psychiatric disorder(s) 
(including the records associated with 
any psychiatric hospitalization from 
August 2, 1998, to August 11, 1998) 
should be associated with the claims 
file. 

2.  The RO should furnish USASCRUR with 
the specifics of the information provided 
by the veteran's attorney in his May 29, 
1998, letter and request verification.  
The RO should also request the morning 
reports from NPRC for F Troop, 9th 
Calvary, for January 1973 and November 
1972, in an attempt to corroborate 
injuries to the veteran or to individuals 
identified as Sergeant Hicks and Sergeant 
Lowe.  

3.  If a claimed stressor is verified, 
the veteran should be scheduled for a VA 
psychiatric examination to ascertain 
whether he suffers from PTSD resulting 
from the verified stressor(s).  The 
examiner should be furnished the nature 
of the verified stressor(s) and requested 
to clearly report whether the veteran 
suffers from PTSD due only to such 
verified stressor(s).  The claims file 
should be made available to the examiner 
in connection with the examination, and 
all indicated special tests and studies 
should be accomplished.  

4.  The veteran should be scheduled  for 
a VA examination (with notice of the 
date, time and location of the 
examination furnished to the veteran and 
to his representative) by an appropriate 
specialist to ascertain whether he 
suffers from any residuals of malaria 
and, if so, to ascertain the current 
severity of such residuals.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special tests and studies should be 
accomplished, including flood smears for 
the purpose of detecting the presence of 
malarial parasites.  The examiner should 
indicate whether the veteran suffers from 
active malaria and whether he has 
residual spleen or liver damage from his 
service-connected malaria. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
Board's March 1998 remand.  The Board does not intimate any 
opinions as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit 
additional evidence in support of his claims. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


- 5 -


- 1 -


